Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inertial element” and “a hydraulic inertial element” in claims 1, 8, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “inertial element” in claims 1, 8, and 15 is not described in the specification separate from the claimed “hydraulic inertial element” of claims 1, 8, and 15.  While the specification describes “a hydraulic inertial element” (paragraphs [0008], [0009], [0010], [0026], [0029], and [0075]) it is unclear as to what constitutes “an inertial element” that is not the aforementioned “hydraulic inertial element”.
Regarding claims 2-7, 9-14, and 16-20, there dependence on inadequately described claims 1, 8, and 15, respectively, renders the claims themselves inadequately described.
Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One is not enabled as to how the hydraulic inertial element as a fluid in a pipe or a long, small diameter pipe can have an outlet to a load and an electric generator having a rotor as required by claims 1 and 8 from which claims 5 and 12 depend, respectively.  It appears that the fluid in a pipe or long, small diameter pipe would be utilized in lieu of a hydraulic pump/motor as the hydraulic inertial element, thus leaving an electric generator unnecessary but required by claims 1 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19, as far as they are described, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson et al. (2011/0006005).  Thomson et al. discloses (claim 15) a method of producing power by providing a wave-powered reverse osmosis desalination plant (Fig. 1 and Fig. 3), a wave energy converter 24 including a hydraulic power source having a high-pressure end 26 and a low-pressure end 47, a switch-mode power transformer (spear valve 56, turbine (Pelton wheel 20), pump 4, and generator 27)  having a pumping mode (pump 4 pumps fluid to the reverse osmosis device 2) and a motoring mode (Pelton wheel is a motor to power the pump 4 or store electricity via the generator 27), the switch-mode power transformer including valving 56 that connects a hydraulic inertial element (Pelton wheel 20) to the high-pressure and low-pressure end of the hydraulic power source (Paragraph [0057] closed circuit alternative embodiment, where the Pelton wheel receives fluid from the high pressure end 26 and then returns fluid to the low pressure end 47), and the hydraulic inertial element (Pelton wheel 20) having an outlet to a load (drives the pump 4) and an electric generator 27 having a rotor, and a reverse osmosis system (RO Membrane 2, pressure exchanger 14, booster pump 16), and (claim 16) opening the valving 56 so that the hydraulic inertial element is fluidly connected to the high-pressure end and the hydraulic inertial element (Pelton wheel 20) operates as a motor, wherein (claim 17) when the valving 56 is opened, a rotor of the hydraulic inertial element rotates, (claim 18) the generator 27 converts excess mechanical power generated by the rotor to electrical power, thereby maintaining a mean fluid flow rate (paragraphs [0061]-[0062]) supplied to the reverse osmosis system, (claim 19) the hydraulic inertial element is a hydraulic pump/motor (pump 4/motor (Pelton wheel 20)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-20, as far as they are described, are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (NPL “Switchmode Hydraulic Power Supply Theory”) in view of Thomson et al. (2011/0006005).  Cao et al. discloses (claims 1, 8, and 15, 17, 18).  Cao et al. discloses a fluid power circuit (Fig. 7) with a hydraulic power source (seawater pressure) having a high-pressure end (Seawater) and a low-pressure end (Tank), a switch-mode transformer having a pumping mode and a motoring mode, the switch-mode power transformer including valving ((claims 2 and 9) High-speed Switch Valve and High-speed Check Valve) that connects to the high-pressure and low-pressure end of the hydraulic power source, and a hydraulic inertial element ((claims 3, 10, and 19) Hydraulic Motor = hydraulic pump/motor) having an outlet to a load (Load) and an electric generator D having a rotor, wherein when the valving is open to the high-pressure source and closed to the low-pressure source, the hydraulic inertial element is fluidly connected to the high-pressure end and the hydraulic inertial element operates as a motor (claim 16), when the valving is closed to the high-pressure source and open to the low-pressure source, the hydraulic inertial element is fluidly connected to the low-pressure end and the hydraulic inertial element operates as a pump (claim 20), further wherein the generator is configured to convert excess mechanical power to electrical power, maintaining a mean fluid flow rate.  Cao et al. Fig. 7 does not disclose a reverse osmosis system, a charge pump, and an accumulator, wherein the mean fluid flow rate is supplied to the reverse osmosis system and the hydraulic power source is part of a wave energy converter.
Thomson et al. teaches for a wave-powered reverse osmosis desalination plant (Fig. 1 and Fig. 3), a wave energy converter 24 including a hydraulic power source having a high-pressure end 26 and a low-pressure end 47, a switch-mode power transformer (spear valve 56, turbine (Pelton wheel 20), pump 4, and generator 27)  having a pumping mode (pump 4 pumps fluid to the reverse osmosis device 2) and a motoring mode (Pelton wheel is a motor to power the pump 4 or store electricity via the generator 27), the switch-mode power transformer including valving 56 that connects a hydraulic inertial element (Pelton wheel 20) to the high-pressure and low-pressure end of the hydraulic power source and that there is a reverse osmosis system (RO Membrane 2, pressure exchanger 14), (claims 6 and 13) a charge pump, and (claims 7 and 14) an accumulator, wherein the mean fluid flow rate (paragraphs [0061]-[0062]) is supplied to the reverse osmosis system and (claims 4 and 11) the hydraulic power source is part of a wave energy converter 24 for the purposes of providing acceptable and consistent rates of water production.  See Thomson et al. paragraph [0011]-[0014].
Since Cao et al. and Thomson et al. are both in the same field of endeavor the purpose disclosed by Thomson et al.  would have been recognized in the pertinent art of Cao et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the fluid power circuit of Cao et al. to include a reverse osmosis system, a charge pump, and an accumulator, wherein the mean fluid flow rate is supplied to the reverse osmosis system and the hydraulic power source is part of a wave energy converter for the purposes of providing acceptable and consistent rates of water production.
for the purposes of providing acceptable and consistent rates of water production.

Claims 5 and 12, as far as they are described and enabled, are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. and Thomson et al, as applied to claims 1 and 8 above, further in view of Pan et al. (NPL “Active control of pressure pulsation in a switched inertance hydraulic system”).  Cao et al. discloses all of the claimed subject matter except for the hydraulic inertial element being fluid in a pipe or a long, small-diameter pipe.
Pan et al. teaches in Figure 1(a) for a switch-mode power transformer including valving (Switching Valve) that connects to the high-pressure HP and low-pressure LP end of a hydraulic power source (supply), and a hydraulic inertial element (Inertance tube) and that (claims 5 and 12) the hydraulic inertial element is fluid in a pipe or a long, small-diameter pipe (Inertance tube) for the purposes of decreasing pulsation in a hydraulic system.  See pages 611-612, “SIHS” section. 
Since Cao et al., Thomson et al., and Pan et al. are all in the same field of endeavor the purpose disclosed by Pan et al. would have been recognized in the pertinent art of Cao et al.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to further modify the fluid power circuit of Cao et al. such that the hydraulic inertial element is fluid in a pipe or a long, small-diameter pipe for the purposes of decreasing pulsation in a hydraulic system.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other wave energy converters with desalination and power generation.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
December 14, 2022